Citation Nr: 0100625	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  95-27 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral pes planus.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


REMAND

The appellant had active duty from October 1975 to September 
1979 and from September 27, 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California, which denied service 
connection for flat feet (claimed as tendonitis).

The case was remanded in September 1997 for additional 
development and has been returned to the Board.  However, it 
is not ready for appellate review.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the act, 
it would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

In October 1994 the appellant submitted a claim for service 
connection for tendonitis of the feet based on aggravation 
during his period of active duty in the Persian Gulf War.  He 
was a member of the Army National Guard from September 1989 
to September 1991 and during that period was called to active 
duty.  In his claim form, the appellant indicated that he had 
been treated for his feet in service from September 1990 to 
June 1991.  Although on the authorization form, the appellant 
indicated treatment by Kaiser Permanente (Kaiser) from "1991 
to date," on his claims form he indicated treatment by 
Kaiser in September 1990.  The RO requested records from 
Kaiser from 1991, and the records received were for the 
period of April 1992 to February 1994.  Thus, it appears that 
there may be additional records. 

The Board also notes that in the appellant's substantive 
appeal, he wrote that upon entering active duty he provided a 
certified letter by mail to his unit regarding his doctors' 
concerns about his feet as well as his own concerns about his 
feet.  The claims file does not contain a copy of this letter 
and the RO should notify the appellant that this letter is 
not in the claims file.  

The appellant's July 1975 enlistment examination showed that 
the appellant had bilateral pes planus.  At the time of his 
April 1979 separation examination, the appellant's feet were 
clinically evaluated as "normal."  In an October 1988 
enlistment examination for the Army National Guard, the 
examiner noted that the appellant had moderate bilateral pes 
planus that was asymptomatic.

The appellant's service medical records from his period of 
active duty during the Persian Gulf War show intermittent 
treatment for his pes planus.  The appellant entered his 
second period of service on September 27, 1990, and on 
October 4, 1990, the screening note of acute medical care 
shows he sought medical treatment for a life long history of 
pes planus with tibial tendonitis.  The bilateral foot 
problem was shown as life long history with an increase of 
eight weeks duration.  The appellant stated that his problem 
with pes planus and tibial tendonitis caused difficulty 
walking or marching and prolonged standing over twenty 
minutes caused increased pain and discomfort.  The clinical 
findings were of severe pes planus, visible at 90 degrees, 
and legs bowed.  The appellant appeared affected by the 
condition.  The appellant was referred to Podiatry for a 
possible permanent profile.

On October 12, 1990, the appellant was seen with complaints 
of flu and foot problems.  He reported a life long history of 
severe pes planus and stated that his feet were still 
bothering him.  He had a consultation appointment set for 
October 25th.  The clinical findings of his feet noted severe 
pes planus, unchanged.  The assessment was chronic pes 
planus, life long.

The October 25th podiatry consultation report shows that the 
complaint was of painful flat feet.  Bilaterally, there were 
no symptoms of edema, erythema, or cellulitis.  The range of 
motion was within normal limits bilaterally.  The examiner 
noted specific findings shown on X-ray and the X-ray report 
indicates bilateral pes planus and the remaining appearance 
was normal. The impression was severe pes planus bilaterally.  
He was to continue on profile and use orthotics.  

In January 1991, the appellant was seen as his profile had 
expired.  The impression was bilateral pes planus and the 
plan was to renew the profile.  If the appellant could not be 
utilized with the profile, then it was noted that he should 
have an administrative return to home state for "MEB/MMRB".  
In February 1991, the appellant was referred to Orthopedics 
as he still had complaints of pain.  When he was seen at 
Orthopedics, it was noted that he had a P-3 profile, was 
brought to Saudi Arabia, and could not perform his duties.  
The examiner commented that since the appellant was on a P-3 
profile prior to deployment, the problem was an 
administrative one to be handled by the unit.  A request was 
made for a Medical Retention Review Board to be scheduled for 
the appellant.  

A memo, dated in February 1991, from L.B. Smith, CPT, TC, 
shows that Captain Smith requested a Medical Retention Review 
Board to be scheduled for the appellant in order to determine 
whether or not the appellant should be retained in the Army.

At the redeployment examination in April 1991 the appellant 
reported foot trouble described as pain in both feet since 
mobilization.  The clinical findings were of pes planus, 
bilateral.  It was noted that the appellant developed pain in 
feet in October 1990 after exercise while on active duty.  A 
physical profile of 3 for lower extremities was entered.  

An undated temporary physical profile has a T-3 for lower 
extremities with an expiration date of April 5, 1991.

The appellant was seen in consultation on May 9, 1991, for 
complaints of bilateral chronic foot pain and knee which was 
attributed to tendonitis.  The symptoms were of 7 months 
duration with dull onset and gradual, progressively getting 
worse.  The assessment was symptomatic pes planus bilateral 
and noted that the condition would probably be an ongoing 
problem.  The recommendation was for a P-4 profile and that 
the appellant should be sent back to his unit for the 
initiation of this process.  

In January 1995, the appellant underwent a VA examination.  
At that time, the appellant gave a history of having had flat 
feet all of his life.  He stated that he first began to 
experience pain in his feet during physical training 
exercises in 1990 and that his symptoms had been exacerbated 
by his service in Saudi Arabia during the Persian Gulf War.  
The physical examination showed bilateral marked pes planus.  
The diagnosis was of bilateral pes planus.

The appellant stated in his Substantive Appeal, dated in July 
1995, that during the Persian Gulf War, he developed 
bilateral foot pain which became progressively worse.  He 
maintained that his treating physicians had been uncertain as 
to why the appellant had been sent to Desert Storm because of 
his pes planus, and that they had recommended to his 
Commanding Officer (CO) that the appellant be sent home.  
According to the appellant, his CO had denied the request 
from his treating physicians and had recommended that the 
appellant see the Inspector General.  The appellant indicated 
that the Inspector General had investigated his case and had 
concluded that the appellant should never have been 
activated, and should have been instead medically discharged.  

In the Board's Remand in September 1997, the RO was to 
request that NPRC conduct a search for all medical and 
administrative records relative to the appellant's service in 
the Army National Guard, from September 1989 to September 
1991, to include any records pertaining to the Medical 
Retention Review Board and the Inspector General.  The RO 
requested these records and noted that a negative response 
was a must if a particular set of records were not found.

NPRC's reply noted that no medical records were on file and 
that medical records had been sent to the RO in December 
1994.  Administrative records received included two copies of 
NGB Form 22 pertaining to the appellant's service in the Army 
National Guard showing that the appellant served from March 
1982 to February 1984 and from October 1988 to October 1992.  
No records were received pertaining to the Medical Retention 
Review Board and the Inspector General and a negative 
response was not indicated.  The appellant was not notified 
that these records were not received.  

Although the appellant was afforded a VA C&P examination in 
April 2000, the Board finds that the examination report is 
inadequate as there was no diagnosis and another examination 
should be provided.  

When a preexisting condition is properly found, as in this 
case, the presumption of aggravation found in 38 U.S.C.A. § 
1153 provides:  "A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease." 

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  Medical 
facts and principles may be considered in determining whether 
an increase is due to the natural progress of the condition.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

The United States Court of Appeals for Veterans Claims 
(hereinafter Court) has held that "temporary or intermittent 
flare-ups of a preexisting injury or disease are not 
sufficient to be considered 'aggravation in service' unless 
the underlying condition, as contrasted with symptoms, has 
worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
This means the base line against which the Board is to 
measure any worsening of a disability is the appellant's 
disability as shown in all of his medical records, not on the 
happenstance of whether he was symptom-free when he 
enlisted.)  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); 
see also Browder v. Brown, 5 Vet. App. 268, 270-271 (1993).

Accordingly, for the above stated reasons, this case is 
REMANDED for the following development:


1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

2.  The RO should request that the 
appellant submit a copy of the letter 
from his doctor that he claims was 
submitted to his unit in late 1990 when 
he was called to active duty.  If the 
appellant does not have a copy, he should 
submit the name and address of the doctor 
who wrote the letter addressing the 
concerns regarding his feet.  After 
securing the necessary release, the RO 
should try to obtain a copy of the letter 
and the appellant's medical records from 
the doctor.  

3.  Although the appellant did not 
respond to an earlier request, the RO 
should request that the appellant 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him at any time since September 
1979 for his feet.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of his 
medical records.  

4.  The appellant should be notified that 
NPRC was unable to furnish a copy of the 
reports from the Medical Retention Review 
Board and from the Inspector General and, 
if he has these reports, he should submit 
them to the RO.  

5.  The RO should request any relevant 
treatment records from Kaiser Permanente, 
6600 Bruceville Road, Sacramento, CA 
95823, from January 1, 1988.  Any records 
secured should be associated with the 
claims file.

6.  As the appellant's last duty 
assignment was the 1113th Transportation 
Company FORSCOM FC at Ford Ord, 
California, the RO should request his 
medical and administrative service records 
from Fort Ord to include reports of the 
Inspector General and the Medical 
Retention Review Board. 

7.  After the development has been 
completed to the extent possible, the 
appellant should be afforded an 
examination by a specialist in orthopedics 
who has not previously examined him.  The 
claims folder, including any evidence 
received pursuant to this remand, and a 
separate copy of the entire remand should 
be provided to and reviewed by the 
examiner.  The examiner should note in his 
medical report whether the claims file, 
service medical records, and the remand 
were reviewed.  

In view of the fact that approximately a 
week after entering his second period of 
active service, the appellant sought 
medical treatment and his flat feet were 
noted as "severe", the examiner is 
requested to express an opinion as to the 
following:  (1) Whether the appellant's 
preexisting flat feet underwent a 
permanent increase in underlying foot 
pathology, as opposed to an increase in 
symptomatology, during or as a result of 
his service in the Persian Gulf War; and, 
if so, (2) whether the permanent increase 
in the underlying foot pathology was due 
to normal progression of the disorder.  
Each foot should be addressed separately 
and responses provided to the above 
questions for each foot.  As discussed 
above, the examiner should be aware of the 
Court's distinguishing between a temporary 
worsening of symptoms and a worsening of 
the underlying condition which lent itself 
to flare-ups and whether the disability 
remained unaffected by these flare-ups. 

8.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





